DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 1 has been amended in order to overcome the objection to the claim. Therefore, the objection to claim 1 has been withdrawn.
Allowable Subject Matter
Claims 1, 5-7, and 9-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes an image recording apparatus (method, non-transitory computer readable medium) comprising: an image-data acquiring unit configured to sequentially acquire image data comprising a plurality of image frames obtained by imaging a periphery of a vehicle; an event-signal acquiring unit configured to acquire an event signal indicating occurrence of a predetermined event to the vehicle; a condition detecting unit configured to, when the event-signal acquiring unit acquires the event signal: detect whether the obtained image data, which is acquired before the acquiring of the event signal, captured another vehicle approaching the vehicle, and detect, in the image data, whether a positional relation between the other vehicle and the vehicle satisfies a condition by determining an image frame of the obtained image data where the other vehicle is separated from the vehicle after acquiring the event signal; and a writing controller configured to write the obtained image data in a memory in a ring buffer format, or to write, when the event-signal acquiring unit acquires the event signal, the image data including a period from when the event signal has been acquired until the condition detecting unit has detected that the condition is satisfied in the memory such that the image data is not overwritten, wherein the condition detecting unit is configured to serve as a position detecting unit or a number-plate detecting unit, and wherein, in a case where the condition detecting unit is serving as a position detecting unit, the position detecting unit is configured to detect whether the positional relation between the other vehicle appearing in the image frame of the obtained image data and the vehicle satisfies a predetermined positional relation in the image frame and to detect, in response to detecting that the other vehicle satisfies the predetermined positional relation, that the condition is satisfied, wherein the predetermined positional relation is (i) a positional relation in which there is a road surface under the other vehicle in the image frame or (ii) a positional relation in which an entirety of the other vehicle is recognized in the image frame, and wherein, in a case where the condition detecting unit is serving as a number-plate detecting unit, the number-plate detecting unit is configured to detect a number plate from the image frame in the image data acquired by the image-data acquiring unit and to detect, in response to the detection of the number plate, that the condition is satisfied.
	YAGI et al. (Hereafter, “Yagi”) [US 2011/0057783 A1] discloses a normal image quality coding unit generates normal-quality compressed moving image data by compressing moving image data generated by capturing an image around a vehicle with a normal image quality [See Yagi, Abstract]. A high image quality coding unit generates high-quality compressed moving image data by compressing the moving image data with an image quality higher than the normal image quality [See Yagi, Abstract]. The normal-quality compressed moving image data is recorded in a normal image quality data storage unit [See Yagi, Abstract]. A trigger detection unit detects an abnormal condition which possibly happens to the vehicle currently travelling [See Yagi, Abstract]. A high image quality data storage unit records therein the high-quality compressed moving image data based on a timing by which the abnormal condition is detected by the trigger detection unit [See Yagi, Abstract]. 
An exemplary embodiment 1 of the present invention describes an in-vehicle moving image data recording apparatus which performs two different compression processes, which are compression with normal image quality and compression with high image quality, to moving image data inputted from a camera unit, and records, when an abnormal condition is detected, a storage unit stores therein all of the moving image data compressed with high image quality from a time point earlier by a given period of time than a time point when the abnormal condition is detected onwards [See Yagi, 0047]. FIG. 1A is a block diagram illustrating a structure of an in-vehicle moving image data recording apparatus 1A according to the present exemplary embodiment [See Yagi, 0048]. The in-vehicle moving image data recording apparatus 1A is equipped with a camera unit 101, a normal image quality coding unit 102, a normal image quality data storage unit 103, a trigger detecting unit 104, a high image quality coding unit 105, and a high image quality data storage unit 106 [See Yagi, 0048]. 
The camera unit 101 including, for example, a CCD camera, is mounted in a vehicle [See Yagi, 0049]. The camera unit 101 photographs moving images of surroundings of the own vehicle (mostly images in a direction where the vehicle is heading) when the vehicle is travelling [See Yagi, 0049]. The normal image quality coding unit 102 compresses the moving image data obtained by the camera unit 101 with normal image quality [See Yagi, 0049]. Hereinafter, the moving image data compressed with normal image quality by the normal image quality coding unit 102 is called normal-quality compressed moving image data [See Yagi, 0049]. More specifically describing the normal image quality in this specification, for example, codec is Motion-JPEG, angle of view is 640x480, and frame rate is 15 fps [See Yagi, 0049]. The normal image quality coding unit 102 can be configured by a MPU and a memory [See Yagi, 0049]. The processing steps of the normal image quality coding unit 102 are conventionally executed by software, and the software is stored in a recording medium such as ROM [See Yagi, 0049]. The processing steps may be executed by hardware (dedicated circuit) [See Yagi, 0049]. The normal image quality data storage unit 103 records therein the normal-quality compressed moving image data outputted from the normal image quality coding unit 102 [See Yagi, 0050]. The normal image quality data storage unit 103 can record the moving image data over an extensive period of time as compared to the high image quality data storage unit 106 [See Yagi, 0050]. The normal image quality data storage unit 103 continues to record the normal-quality compressed moving image data, and deletes the oldest data already written therein by overwriting when its storage capacity is full [See Yagi, 0050].
The trigger detecting unit 104 is provided to detect some kind of abnormal condition which possibly happens when the own vehicle is travelling [See Yagi, 0051]. When the abnormal condition is detected, the trigger detecting unit 104 sends a high image quality recording start trigger to the high image quality coding unit 105 [See Yagi, 0051]. Examples of the abnormal condition are; another vehicle in too proximity quite possibly colliding with the own vehicle, walking person in too proximity, sudden braking, and physical impact on the own vehicle [See Yagi, 0051]. The trigger detecting unit 104 includes any of image processing apparatuses such as supersonic sensor, visible light sensor, far-infrared camera, millimeter wave sensor, laser radar apparatus, acceleration sensor, magnetic sensor, infrared sensor, brake sensor, or camera, or any of different combinations of these apparatuses [See Yagi, 0051]. The trigger detecting unit 104 is provided in the vehicle to detect any of the abnormal conditions which possibly happens in the own vehicle [See Yagi, 0051]. The trigger detecting unit 104, for example, detects another vehicle in too proximity using the magnetic sensor, walking person in too proximity using the infrared sensor, sudden braking using the brake sensor by measuring a foot pressure applied to a brake, and physical impact using the acceleration sensor [See Yagi, 0051]. 
As illustrated in FIG. 1B, the trigger detecting unit 104 may include a road-side sensor β provided on a road end a, and a reception apparatus ε provided in an own vehicle γ [See Yagi, 0052]. A vehicle proximity detecting sensor constitutes the road-side sensor β [See Yagi, 0052]. When the road-side sensor β senses another vehicle γ' in too proximity, the road-side sensor β wirelessly transmits a proximate object detection signal (wireless signal) σ [See Yagi, 0052]. When the reception apparatus ε  receives the proximate object detection signal σ, the reception apparatus ε  generates the high image quality recording start trigger and supplies it to the high image quality coding unit 105 [See Yagi, 0052]. The road-side sensor β is set on the road end α, which is, for example, an intersection where traffic accidents often occurs or a S-curve mountain road with bad visibility (end of three-forked road with bad visibility in FIG. 1B), and the reception apparatus ε is set in the own vehicle γ [See Yagi, 0052]. When the own vehicle γ' arrives at the road end a and the road-side sensor β then senses the another vehicle γ' in too proximity of the road-side sensor β, the road-side sensor β transmits the proximate object detection signal σ [See Yagi, 0052]. When the reception apparatus ε  receives the proximate object detection signal σ, the reception apparatus ε  transmits the high image quality recording start trigger to the high image quality coding unit 105 [See Yagi, 0052]. 
The trigger detecting unit 104 thus technically characterized can detect the another vehicle γ' in too proximity (vehicle entering an intersection or oncoming vehicle), which cannot be detected by the sensor of the own vehicle γ alone, by way of the road-side sensor β [See Yagi, 0053]. Thus, the abnormal condition, which may be overlooked by the trigger detecting unit 104 of the own vehicle γ, can be successfully detected [See Yagi, 0053]. This improves accuracy in catching the abnormal condition which demands the moving image data recorded with high image quality in the in-vehicle moving image data recording apparatus 1 [See Yagi, 0053]. It is not necessarily the another vehicle γ which is detected by the road-side sensor β, and the road-side sensor β may be configured to detect a motor bike or human body [See Yagi, 0053]. At an intersection where traffic accidents often occurs or on S-curve mountain road with bad visibility, a road-side sensor β' including a signal transmitter which constantly transmits a wireless signal notifying a danger zone (hereinafter, called danger zone notification signal σ') may be provided in place of the road-side sensor β [See Yagi, 0053]. The reception apparatus ε then simply receives the danger zone notification signal a constantly transmitted from the road-side sensor β' without confirming whether the another vehicle γ is too proximate, and outputs the high image quality recording start trigger to the high image quality coding unit 105 [See Yagi, 0053]. The own vehicle γ already provided with the trigger detecting unit 104 including the various sensors may be further provided with a trigger detecting unit 104' having the road-side sensor β  and the reception apparatus ε, wherein the abnormal conditions can be further accurately detected [See Yagi, 0053].  
The structural characteristic of the in-vehicle moving image data recording apparatus 1A illustrated in FIG. 1A is described again [See Yagi. 0054]. The high image quality coding unit 105 compresses the moving image data obtained by the camera unit 101 with high image quality [See Yagi. 0054]. More specifically describing the high image quality, for example, codec is Motion-JPEG2000, field of angle is 1440x1080, and frame rate is 30 fps [See Yagi. 0054]. The high image quality coding unit 105 is conventionally configured by, for example, a MPU and a memory [See Yagi. 0054]. A software program stored in a recording medium such as ROM is conventionally used for processing steps carried out by the high image quality coding unit 105, however, the processing steps may be executed by hardware (dedicated circuit) may be used [See Yagi. 0054].
When the high image quality recording start trigger is transmitted from the trigger detecting unit 104 to the high image quality cording unit 105, the high image quality data storage unit 106 keeps all of the high-quality compressed moving image data outputted from the high image quality coding unit 105 at and after a time point when the trigger is received [See Yagi, 0055]. The high image quality data storage unit 106 records therein all of the high-quality compressed moving image data from a time point earlier by a given period of time than the trigger reception time point onwards [See Yagi, 0055]. To thus set the timing of starting the high image quality recording, the high image quality data storage unit 106 discards the old high-quality compressed moving image data by overwriting the old data with the latest high-quality compressed moving image data so that the constantly updated high-quality compressed moving image data is recorded [See Yagi, 0055]. When the recording start trigger is received while the high-quality compressed moving image data is constantly updated and recorded, the high image quality data storage unit 106 keeps all of the high-quality compressed moving image data from the recording start time point earlier by the given period of time than the trigger reception time point until a recording end time point later by a given period of time than the recording start time point [See Yagi, 0055]. Accordingly, the high image quality data storage unit 106 can constantly store all of the high-quality compressed moving image data from the time point earlier by the given period of time than the trigger output timing onwards regardless of when the high image quality start trigger is outputted [See Yagi, 0055]. The recording starts earlier than the trigger output timing by, for example, 15 seconds (the given period of time) [See Yagi, 0055].
However, Yagi fails to explicitly disclose wherein, in a case where the condition detecting unit is serving as a position detecting unit, the position detecting unit is configured to detect whether the positional relation between the other vehicle appearing in the image frame of the obtained image data and the vehicle satisfies a predetermined positional relation in the image frame and to detect, in response to detecting that the other vehicle satisfies the predetermined positional relation, that the condition is satisfied, wherein the predetermined positional relation is (i) a positional relation in which there is a road surface under the other vehicle in the image frame or (ii) a positional relation in which an entirety of the other vehicle is recognized in the image frame.
YAMAGUCHI MITSUGI (Hereafter, “Yamaguchi”) [JP 5064257 B] discloses a vehicle surrounding situation recording device for recording and holding information that is taken by a camera (imaging means) mounted on at least one vehicle and represents a situation around the front in a traveling direction [See Yamaguchi, 0001]. Therefore, in order to avoid such a situation, an operation recording device called a “drive recorder” has been put to practical use and used [See Yamaguchi, 0006]. This drive recorder is installed in each vehicle, and when detecting the occurrence of an accident by detecting a very large acceleration or the like that occurs at the time of a collision, image information such as moving images likely to include the actual cause of the accident is mounted on the vehicle. It is obtained from the camera and automatically recorded as evidence data [See Yamaguchi, 0006]. The image information recorded by the drive recorder is limited to only a predetermined time before and after the occurrence of the accident is detected [See Yamaguchi, 0006]. Therefore, even when the storage capacity of the storage device is relatively small, it is possible to save an image in an important time zone as evidence before and after the occurrence of the accident [See Yamaguchi, 0006]. Here, for example, the related art disclosed in Patent Document 1 proposes that in the above-described drive recorder, the recording time of image information is automatically changed according to the magnitude of an impact at the time of occurrence of an accident [See Yamaguchi, 0007]. Thus, it is possible to prevent an image in an important time zone from being lost [See Yamaguchi, 0007].
An imaging unit mounted on a vehicle and imaging surrounding conditions ahead of the vehicle in the traveling direction and outputting image information [See Yamaguchi, 0015]. Processing the image information output by the imaging means, included in the image information, a separation line detection unit that detects a pair of separation lines located on both sides of the traveling lane of the vehicle [See Yamaguchi, 0015]. A value indicating a relative positional relationship between the pair of separating lines and the vehicle is calculated based on the pair of separating lines detected by the separating line detection unit, and the relative position during a predetermined time in the past is calculated [See Yamaguchi, 0015]. The value representing the relationship is averaged to calculate a smoothing value, and the meandering situation is grasped by a value obtained by averaging the square of the difference between the smoothing value and the latest value representing the relative positional relationship for a predetermined time in the past [See Yamaguchi, 0015]. Then, based on the driving status monitoring unit that outputs driving status information including the meandering status, and the driving status information output by the driving status monitoring unit, there is a possibility that a safe accident of the vehicle may lead to a vehicle accident [See Yamaguchi, 0015]. A trigger signal generator that determines whether a dangerous driving state has occurred and outputs a predetermined trigger signal when it is determined that the dangerous driving state has occurred [See Yamaguchi, 0015]. An image recording control unit that records and holds the image information output by the imaging unit in a predetermined time period before and after the time when the trigger signal is output, based on the trigger signal [See Yamaguchi, 0015]. Vehicle surrounding situation recording device [See Yamaguchi, 0015]. (2) An operation recording device that has a recording unit and that records and retains various information related to the vehicle in the recording unit when the occurrence of the collision of the vehicle is detected is used as the image recording control unit [See Yamaguchi, 0015]. The vehicle surrounding situation recording device according to the above (1), wherein the image information in a predetermined time section before and after the time when the trigger signal is output is recorded and held in the recording unit [See Yamaguchi, 0015].
However, Yamaguchi fails to explicitly disclose wherein, in a case where the condition detecting unit is serving as a position detecting unit, the position detecting unit is configured to detect whether the positional relation between the other vehicle appearing in the image frame of the obtained image data and the vehicle satisfies a predetermined positional relation in the image frame and to detect, in response to detecting that the other vehicle satisfies the predetermined positional relation, that the condition is satisfied, wherein the predetermined positional relation is (i) a positional relation in which there is a road surface under the other vehicle in the image frame or (ii) a positional relation in which an entirety of the other vehicle is recognized in the image frame.
CHUN (Hereafter, “Chun”) [US 2019/0012908 A1] discloses method for sharing driving images of a second vehicle by a first terminal, which communicates with a first vehicle, in a communication system, the present invention comprises the steps of: storing routes by time of the first vehicle; receiving a first message, for notifying an occurrence of an accident or a hazardous situation, from an electronic device of the first vehicle; if the first message is received, selecting a first route of predetermined time from the stored routes; and transmitting a second message for requesting image information related to the first route among the driving images of the second vehicle [See Chun, Abstract]. Referring to FIG. 2a, a terminal includes a controller 210, a cellular communication module 220, a short-range communication module 230, a multimedia module 240, a camera module 250, a location measurement module 260, a sensor module 270, an input/output module 280, a storage unit 290, and a display 295 [See Chun, 0060]. A cellular communication module 220 includes at least one of communication interfaces for various cellular communications which have been exemplified in the start portion of the detailed description [See Chun, 0060]. The short-range communication module 230 includes at least one of communication interfaces for various short-range communications which have been exemplified in the start portion of the detailed description [See Chun, 0060]. A terminal as shown in FIG. 2a may perform a communication with a neighbor vehicle, a road facility such as a CCTV, and/or the like, an outer server, and/or the like through the cellular communication module 220 or the short-range communication module 230 to transmit and receive image information related to a vehicle, and to communicate a voice call, a video call, and a message such as a Short Messaging Service (SMS) message, a Multimedia Messaging Service (MMS) message, and/or the like [See Chun, 0061]. 
The terminal as shown in FIG. 2a may transmit and receive a wireless signal including short data such as various control information, and/or the like for controlling an application through the cellular communication module 220 or the short-range communication module 230 [See Chun, 0062]. The application includes program codes for performing an operation of transmitting and receiving the image information related to the first vehicle according to a method of at least one of embodiments to be described [See Chun, 0062]. The location measurement module 260 may include at least one of various location measurement devices such as a Lidar, a Radar, a GPS module, an IMU, an odometry, a camera, and/or the like which may be used for measuring location information by time included in a moving route of a vehicle as described above [See Chun, 0062]. In FIG. 2a, the multimedia module 240 includes at least one of a broadcasting communication module 240-1, an audio playback module 240-2, and a video playback module 240-3 [See Chun, 0062]. The camera module 250 includes at least one camera, and captures a driving image of a vehicle under a control of the controller 210 [See Chun, 0062]. The input/output module 280 includes at least one of a button 280-1, a microphone 280-2, a speaker 280-3, a vibration motor 280-4, a connector 280-5, and a keypad 280-6 for performing various functions [See Chun, 0062]. The connector 280-5 may include a communication interface between a terminal and a vehicle for a connected car [See Chun, 0062]. The controller 210 includes a CPU 210-1, a ROM 210-2 where a control program for controlling a terminal is stored, and a RAM 210-3 which temporally memories a signal or data input from the outside, or which is uses as a memory area for an operation performed in the terminal, and controls other components of the terminal [See Chun, 0062]. And, "accident message" is a message which the first vehicle which senses physical crash (i.e., an occurrence of an accident) of a vehicle due to various reasons such as a traffic accident or a landslide, a rockslide, a road state, and/or the like or predicts a situation of the vehicle before an accident occurs notifies the terminal of the occurrence of the accident or the hazardous situation [See Chun, 0048].
Referring to FIG. 1, a situation that the first vehicle 10 collide with another vehicle 20 and a traffic accident occurs will be assumed [See Chun, 0056]. It will be assumed that the second vehicle 30 is driving within an adjacent distance where an accident image of the first vehicle 10 may be captured [See Chun, 0056]. A user terminal of each of the first vehicle 10 and the second vehicle 30 captures and stores a driving image of a corresponding vehicle, and records and stores a moving route according to driving of the corresponding vehicle [See Chun, 0056]. When an accident occurs due to various reasons as described above, the first vehicle 10 senses physical crash of the first vehicle 10 through a crash sensor mounted on an electronic device of the first vehicle 10 [See Chun, 0056]. A terminal of the first vehicle 10 receives an accident message for notifying an occurrence of an accident from the first vehicle 10 [See Chun, 0056]. The terminal of the first vehicle 10 requests image information related to a moving route of the first vehicle 10 from the second vehicle 30 through a wireless communication [See Chun, 0056]. After receiving the request for the image information, the terminal of the second vehicle 30 selects image information related to the moving route of the first vehicle 10 from a driving image of the second vehicle 30 based on at least one of a distance and a direction from the first vehicle 10, and whether the second vehicle 30 exists on the same road with the first vehicle 10, and transmits the selected image to the terminal of the first vehicle 10 through a wireless communication [See Chun, 0056]. The information which may be used as the basis (a distance, a direction, whether to exist on the same road, and/or the like) for the terminal of the second vehicle 30 to select the image information related to the moving route of the first vehicle 10 is an example, and other information may be used [See Chun, 0056]. According to an embodiment as described above, the first vehicle 10 may easily receive image information for the first vehicle 10 from the second vehicle 30 when a traffic accident occurs [See Chun, 0056].
Upon receiving the accident message from an electronic device of the first vehicle at operation 313, the first terminal 31 selects a moving route for predetermined time from the stored moving route at operation 315 [See Chun, 0079]. The selected moving route corresponds to, for example, a moving route for the predetermined time before sensing an accident [See Chun, 0079]. The first terminal 31 transmits a message for requesting image information related to the selected moving route (hereinafter, "image information request message") through a wireless communication at operation 317 [See Chun, 0079]. In a case of transmitting and receiving the image information for the moving route for the predetermined time before sensing the accident, the first terminal 31 and the second terminal 33 may transmit and receive only image information which corresponds to a corresponding moving route, so congestion of a wireless channel may be decreased, and time, cost, manpower, and/or the like consumed for analyzing an image due to transmission and reception of unnecessary image information [See Chun, 0079]. In this case, data amount of image information transmitted and received among terminals may be decreased, so communication cost may be decreased, and possibility that all of necessary image information may be not transmitted and received due to a limit to a data rate may be prevented [See Chun, 0079]. The wireless communication may use various communication schemes as described above [See Chun, 0079]. The image information request message may be transmitted with a broadcast message type such that at least one second vehicle may receive the image information request message [See Chun, 0079]. The image information request message may include at least one of time when the electronic device of the first vehicle senses an occurrence of an accident (for example, time when a crash sensor 23 of the first vehicle senses physical crash, and a sensed signal is transferred to a controller 21, and the controller 21 senses the accident)(hereinafter, "accident sensed time"), an accident point, the selected moving route, a moving route by time before the accident, and identification information of the first vehicle [See Chun, 0079]. The accident point may be obtained from a moving route by time which corresponds to the accident sensed time [See Chun, 0079]. The selected moving route and the moving route by time before the accident have been described as separate information, however, the moving route by time before the accident may be included in the selected moving route [See Chun, 0079]. The accident sensed time has been described as just an example, and the accident sensed time is not limited to the example as described above [See Chun, 0079]. For example, the accident sensed time may be set with various forms such as time which is corrected by considering time consumed until the first terminal 31 receives an accident message after crash from a crash sensor of a vehicle is sensed such that the accident sensed time becomes close to actual accident time, and/or the like [See Chun, 0079]. If the present disclosure is applied to expectation of a hazardous situation in a vehicle, the accident sensed time may be time when the expectation is performed if an electronic device of the vehicle or a terminal expects the hazardous situation, and/or the like [See Chun, 0079]. Various information which may identify a corresponding vehicle such as a vehicle number, a telephone number of a vehicle owner, a Medium Access Control (MAC) address allocated to an electronic device of the first vehicle, and/or the like may be used as the identification information of the first vehicle [See Chun, 0079]. It is possible that the identification information of the first terminal may be used as the identification information of the first vehicle [See Chun, 0079]. 
After receiving the image information request message, the second terminal 33 determines at least one of a distance between the first vehicle and the second vehicle, a direction at which the first vehicle is located which is identified based on the second vehicle, and whether the first vehicle and the second vehicle exist on the same road based on information obtained from the image information request message (for example, at least one of accident sensed time, an accident point, a selected moving route, a moving route by time before an accident, and identification information of the first vehicle) at operation 335 [See Chun, 0080]. The second terminal 33 transmits, to the first terminal 31, image information where the first vehicle is captured among a driving image of the second vehicle and which is selected according to the determined result at operations 337 and 339 [See Chun, 0080]. After receiving the selected image information at operation 321, the first terminal 31 integrates a driving image of the first vehicle and the image information received from the second vehicle to generate an integrated image in which an accident situation of the first vehicle may be identified at various viewing angels at operation 323 [See Chun, 0080]. The operation 323 may be omitted [See Chun, 0080]. When the integrated image is generated, a driving image which corresponds to the moving route selected at operation 315 may be used as the driving image of the first vehicle to be integrated [See Chun, 0080]. The integrated image may be generated based on time when an image is captured, a location at which the image is captured, and/or the like [See Chun, 0080]. Referring to an example in FIG. 15 for describing the integrated image, at least one area (R1, R2, R3, and R4) which is separated according to a viewing angle by captured location is displayed on one part of a screen 1510 where the integrated image is displayed, and a Picture Inside Picture (PIP) screen 1530 where a desired area may be selected from the at least one area (R1, R2, R3, and R4) which corresponds to the viewing angle by location may be provided with captured time (T1) [See Chun, 0080]. If an area is selected (S1) from the PIP screen 1530 through a touch input, a mouse, a stylus pen, and/or the like, an image which is captured at a viewing angle of the selected region (S1) may be displayed like as a reference sign S2 [See Chun, 0080]. In a case of using the integrated image, an accident situation, and/or the like may be identified at various viewing angles, so a reason for an occurrence of an accident, and/or the like may be clearly identified [See Chun, 0080]. A screen composition in FIG. 15 indicates an embodiment, and a screen which displays the integrated image may be modified and provided with various forms [See Chun, 0080]. For example, the screen for selecting the area which corresponds to the viewing angle by location may be provided as a separate screen instead of the PIP screen 1530 [See Chun, 0080]. In a case of selecting a plurality of areas which correspond to the viewing angle by location, it is possible to output a plurality of screens for preparing a plurality of images according to the selection [See Chun, 0080].
Upon determining that the first vehicle is captured at operation 411, the second terminal 33 selects image information related to the first vehicle based on a moving route by time of the first vehicle obtained from the image information request message from a driving image of the second vehicle at operation 413 [See Chun, 0091]. If the criterion of <Equation 1> is unsatisfied at operation 407 or it is determined that the first vehicle is not captured at operation 411, the second terminal 33 determines that it is impossible to transmit the image information related to the first vehicle, and may transmit a message for notifying the first terminal 31 of the state that the transmission is impossible or may terminate the procedure without transmitting a separate message and performing the next operation for transmitting image information at operation 415 [See Chun, 0091].
However, Chun fails to explicitly disclose wherein, in a case where the condition detecting unit is serving as a position detecting unit, the position detecting unit is configured to detect whether the positional relation between the other vehicle appearing in the image frame of the obtained image data and the vehicle satisfies a predetermined positional relation in the image frame and to detect, in response to detecting that the other vehicle satisfies the predetermined positional relation, that the condition is satisfied, wherein the predetermined positional relation is (i) a positional relation in which there is a road surface under the other vehicle in the image frame or (ii) a positional relation in which an entirety of the other vehicle is recognized in the image frame.
Thus, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482